Motion for reargument granted in part and, upon reargument, the memorandum and order entered February 10, 2017 (147 AD3d 1471 [2017]) is amended by deleting the fourth sentence of the second paragraph of the memorandum, and by deleting the first sentence of the second paragraph of the memorandum, and replacing the first sentence with the following sentence: “We conclude, however, that the error is harmless inasmuch as the evidence of defendant’s guilt is overwhelming, and there is no reasonable possibility that the admission of the text messages might have contributed to defendant’s conviction (see generally People v Crimmins, 36 NY2d 230, 237 [1975]).”
Present — Smith, J.P., DeJoseph, NeMoyer, Troutman and Scudder, JJ.